DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2022 has been entered.
Claims 1, 6, and 7 have been amended. Claim 2 was cancelled. Claims 1 and 6-8 are pending and under consideration.

Withdrawn Rejections
	Claim 2 was rejected under 35 USC 103. The cancellation of the claim has rendered the rejection moot and the rejection is withdrawn.



Maintained Rejections
	The rejection of claims 1 and 6-8 under 35 USC 103 are maintained in modified form below as necessitated by applicant amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Leamon, C. and J. A. Reddy (2004) Folate-targeted chemotherapy Advanced Drug Delivery Reviews 56(8); 1127-1141 in view of Ganapathi, L. et al (2015) The Imidazoquinoline Toll-Like Receptor-7/8 Agonist Hybrid-2 Potently Induces Cytokine Production by Human Newborn and Adult Leukocytes PLoS ONE 10(8); 1-12 and in further view of Ma, F. et al (2010) The TLR7 agonists imiquimod and gardiquimod improve DC-based immunotherapy for melanoma in mice Cellular and Molecular Immunology 7; 381-388 and Jansen, G., and G.J. Peters (2015) Novel insights in folate receptors and transporters: implications for disease and treatment of immune diseases and cancer Pteridines 26(2): 41-53. Published online 21 APR 2015.
Claim 1 is drawn to a pharmaceutical compound comprising a folate - TLR7 agonist conjugate (instant application specification page 24, line 5, “FA-TLR7A”) compound of the formula:

    PNG
    media_image1.png
    152
    550
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof.
The conjugate of claim 1 consists of a folate group, a linker, and a TLR7 agonist as shown below:

    PNG
    media_image2.png
    158
    457
    media_image2.png
    Greyscale


Leamon teaches the use of folate-targeted chemotherapy pharmaceutical compositions and states that “the folate receptor (FR) is a confirmed tumor-associated antigen that binds folate and folate-drug conjugates with very high affinity and shuttles these bound molecules inside cells via an endocytic mechanism. Using folate… as the ligand, a wide variety of drug payloads can be delivered” and that “for therapeutic purposes, attachment of small molecular weight, highly potent agents to folate is a novel approach” (abstract). Leamon provides a review of current folate-targeted chemotherapy (page 1128, left column, paragraph 1) and states that folate-conjugates have also been previously used for delivering radiopharmaceutical agents, MRI contrast agents, low molecular weight chemotherapeutic agents, antisense oligonucleotides and ribozymes, proteins and protein toxins, immune-therapeutic agents, and more (page 1128, right column, paragraph 2). Leamon teaches that chemotherapy drug folate conjugates are potent anti- cancer agents (page 1135, left column, paragraph 1) which offer anti-tumor activities without generating significant non-target organ toxicity (page 1137, right column, paragraph 2). In animal models, Leamon demonstrated that animals dosed with untargeted drugs at equivalent levels suffered from extensive myelosuppression, which is a characteristic, dose-limiting side effect of the parent drug’s therapy; furthermore, they teach that all of the animals dosed at this level died from obvious drug related side effects. Contrastingly, dosing with the folate conjugate of these drugs showed no evidence of myelosuppression or other side effects associated with the parent drug (page 1139, left column, paragraph 1). In Figure 2 on page 1129, Leamon teaches the general structural design of a folate-drug conjugate (which they are referring to as pteroate conjugates; page 1129, left column paragraph 1) including the folate compound, a linker, a cleavable bond, and a drug payload. Leamon also provides insights on selecting a linker for the folate-drug conjugate (page 1130, left column, paragraph 2). Leamon teaches the following folic acid structure (page 1134, table 1):

    PNG
    media_image3.png
    106
    262
    media_image3.png
    Greyscale

Their conjugate of EC16-taxol has the following structure (page 1134, table 1) and shares both the folate structure as well as the linker with the instant application (shown in box). 

    PNG
    media_image4.png
    121
    556
    media_image4.png
    Greyscale

Leamon, however, does not disclose a TLR7 agonist used in a folate conjugate compound. It is noted that TLR7 agonists were known in the prior art and in the instant application (specification page 45, line 1-6) applicant states that the TLR7 agonist (TLR7A) disclosed in claim 1 was synthesized following a published procedure indicating that the specific structure was also known in prior art.
Ganapathi teaches analogues of Imidazoquinolines (synthetic TLR7/8 agonists) for use in immunomodulation (abstract, background) including the TLR7/8 agonist structure shown below which matches the TLR7 structure of the instant application (page 6/12, Figure 1(b), “Hybrid-2”).

    PNG
    media_image5.png
    132
    175
    media_image5.png
    Greyscale

Ganapathi further teaches that “the potency of Hybrid-2 may also be advantageous with respect to its potential development as a “stand-alone” TLRA that may serve as an immunomodulator to boost innate defense against infection, reduce atopy and allergy, as well as treat cancer” (page 10/12, paragraph 1).
Ma teaches a motivation to combine the teachings of leamon and Ganapathi. Ma further studies the use of TLR7 agonists as immunomodulators and teaches that TLR7 agonists have aroused interest because, not only do they activate antigen-presenting cells, but they also promote activation of T and natural killer cells (abstract). Ma studied the use of TLR7 and TLR8 agonists for use in the treatment of melanoma growth and metastasis and states that their results “suggest that TLR7/8 agonists may serve as potent innate and adaptive immune response modifiers in tumor therapy” (abstract). Ma further teaches that TLR7 agonists have been approved by the FDA for treating external genital and perianal warts and are also being used for treatment of malignant tumors of the skin (page 381, left column, paragraph 2 through right column paragraph 1). Ma teaches the use of TLR7 agonists in topical and oral dosages for the treatment of certain skin tumors and some viral infections and warns that systemic administration requires higher dosages which may result in some toxicity such as influenza-like symptoms (page 386, left column, paragraph 2). Based on these possible toxic outcomes, Ma teaches that “it is important to limit the dosage of TLR7 agonists in order to evoke local activation of the immune system without systemic cytokine induction” (page 386, right column, paragraph 1). Based on these teachings, Ma demonstrates the need for a method of using TLR7 agonists that does not invoke toxicities and systemic cytokine induction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leamon with the teachings of Ganapathi with to create a folate – drug conjugate using the “hybrid 2” TLR7 agonist taught by Ganapathi as the drug payload with the folate structure and linker taught by Leamon. One of ordinary skill in the art would have been motivated to make this combination in order to leverage the known potent and adaptive immune response modifier benefits of TLR7 therapy taught by Ganapathi and Ma with the benefits of folate-conjugates including reduced toxicity and increased affinity taught by Leamon (page 1137, right column, paragraph 2). 
Furthermore, MPEP 2141, Section III provides additional rationales for supporting a conclusion of obvious based on KSR, 550 U.S. at 418, 82 USPQ2d at 1396. The following KSR teachings apply in the instant application and further demonstrate the obviousness of combining the teachings of Leamon and Ganapathi in light of Ma. 
KSRA teaches that a conclusion of obviousness can be determined if one would be combining prior art elements according to known methods to yield predictable results. In this case, it would have been obvious for one of ordinary skill in the art to combine the teachings of Ganapathi with those of Leamon resulting in a folate-TLR7 agonist conjugate in light of the teachings of Ma. One of ordinary skill in the art would have recognized that in the conjugate both of these components would perform the same function together as they do separately. Folate would still bind to the folate receptor and the drug payload (TLR7) would still perform as intended.
KSRC teaches that a conclusion of obviousness can be determined through the use of a known technique to improve similar devices (methods, or products) in the same way. In this case, Leamon is demonstrating that the known technique of creating a folate-drug conjugate can be used to increase affinity and decrease the toxicity of a drug that is commonly known to produce toxic side effects (chemotherapy drugs). Therefore, by applying the same folate-drug conjugate methods to the TLR7 agonist taught by Ganapathi one could improve a similar product in the same way avoiding the toxicities taught by Ma.
Leamon further teaches that by “using folate (or an analog thereof) as the ligand, a wide variety of drug payloads can be delivered to FR-positive cells” (abstract) and tests the folate drug conjugates of the invention on isolated cell lines that are FR-positive and FR-negative indicating that the FR-negative cell lines did not internalize the folate conjugates and experienced less toxicity compared to FR-positive cells (page 1133, left column, paragraph 1). Leamon teaches FR-expressing cancers as well as FR-negative cancer cell lines including LS174T, SK-BR-3 and A375. Through these studies Leamon demonstrates the specificity imparted on the drug due to the folate ligand attachment (page 1133). It is particularly noted that while Leamon teaches FR-negative cancer cell lines, the studies performed by Leamon were isolated to cancer cells only and do not reflect on other aspects of the tumor environment. 
Leamon, Ganapathi, and Ma teach the compound of the formula of instant claim 1 and teach that the folic acid conjugate is specific for the FR receptor. Leamon, Ganapathi, and Ma, however, do not disclose the use of the folate drug conjugate in an amount effective to treat folate receptor negative cancer. 
Jansen teaches a method of treating cancer comprising administering to the host animal a therapeutically effective amount of a compound comprising a folate receptor binding ligand attached to a drug via a linker (page 46, left column, paragraph 2, “certain tumors and immune cells”; page 46, right column, paragraph 3, “FR-based [folate receptor-based] small-molecule drug conjugate (SMDC)… includes a high-affinity/small size ligand (folic acid), a hydrophilic spacer, a releasable linker and a highly potent drug”).  Jansen further teaches that the high expression of folate receptors in certain tumors and immune cells makes this receptor ideal for specific tumor targeting by using FR-targeted antibody drug conjugates (page 46, left column, paragraph 2). Jansen teaches different types of folate receptors (FR) including FRα expressed on tumor cells and FRβ expressed in MDSCs and activated macrophages (TAMs) (page 47, right column, paragraph 3; page 47, left column, paragraph 2). 
Based on these teachings from Jansen it is apparent that the FR-negative cancer cells taught by Leamon are FRα-negative as Leamon was only studying the use of the folic acid conjugates with cell lines which would not have included the MDSCs and activated macrophages expressing FRβ.
Jansen teaches that “the notion that activated macrophages and MDSC express functional FRβ makes them attractive targets for small-molecule (antifolate) targeting or immunotherapy approaches” (page 47, left column, paragraph 2). Jansen teaches several studies through which FRβ-positive macrophages have successful been targeted showing demonstrated depletion including: a rat arthritis model where FRβ antibody-conjugated immunotoxins led to reduced joint swelling (page 47, right column, paragraph 3); the use of functional FRβ for targeting tumor-associated macrophages where a novel folate-conjugated DNA alkylating agent showed promising selectivity of targeting and inducing apoptosis in TAMs in a breast cancer xenograft model (page 47, right column, paragraph 4); the characterization of FRβ expression on MDSCs capable of suppressing T-cell activity and inhibiting anti-tumor immunity or regulating autoimmunity/inflammation where folate depletion attenuated the suppressive activity of FRβ expression in LyC6 MDSC by down-regulating iNOS function and NO production under hypoxic conditions (page 48, left column, paragraph 1); and studies of FRβ expression on activated macrophages in tumor tissues (lung) and tissues related to (chronic) inflammatory diseases using folate-conjugated fluorescent probes and a humanized FRβ antibody (page 48, left column, paragraph 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a pharmaceutical composition of the compound taught by Leamon, Ganapathi, and Ma in an amount effective to treat folate receptor negative cancer as taught by Jansen and Leamon. A skilled artesian would have been motivated to make this combination in order to benefit from the folate receptor specificity taught by Leamon, the ability of TLR7/8 agonists to modify potent innate and adaptive immune response modifiers in tumor therapy as taught by Ma, with the targeting of the FRβ receptor that Jansen teaches is an attractive target found on activated macrophages and MDSCs. A skilled artesian would have had a reasonable expectation of success in using the folate conjugate to treat FR-negative cancers as Jansen teaches the use of folate conjugated agents being used to selectively target and induce apoptosis in TAMs of breast cancer models (Jansen, page 47, right column, paragraph 4).

Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Leamon, C. and J. A. Reddy (2004) Folate-targeted chemotherapy Advanced Drug Delivery Reviews 56(8); 1127-1141 in view of Ganapathi, L. et al (2015) The Imidazoquinoline Toll-Like Receptor-7/8 Agonist Hybrid-2 Potently Induces Cytokine Production by Human Newborn and Adult Leukocytes PLoS ONE 10(8); 1-12, Ma, F. et al (2010) The TLR7 agonists imiquimod and gardiquimod improve DC-based immunotherapy for melanoma in mice Cellular and Molecular Immunology 7; 381-388 and Jansen, G., and G.J. Peters (2015) Novel insights in folate receptors and transporters: implications for disease and treatment of immune diseases and cancer Pteridines 26(2): 41-53. Published online 21 APR 2015 as applied to claim 1 above and in further view of US 2015/0258203 A1 (Endocyte, Inc) 17 SEP 2015.

 Regarding claim 7, Leamon, Ganapathi, Ma, and Jansen teach the pharmaceutical composition of claim 1 as discussed above. 
Leamon, Ganapathi, Ma and Jansen do not disclose that the pharmaceutical composition is in parental dosage form, however, this is a standard dosage form in used in the art. 
Endocyte discloses “drug delivery conjugates for targeted therapy…that are useful for treating cancers and inflammatory diseases” (abstract). Endocyte teaches that “many of the currently available chemotherapeutic agents … have adverse side effects because they lack sufficient selectivity to preferentially destroy pathogenic cells and, therefore, may also harm normal host cells...the adverse side effects of these anticancer drugs highlight the need for the development of new therapies selective for the pathogenic cell populations and with reduced host toxicity ([0003]). Endocyte teaches conjugate compounds of the formula B-L-Dx , or a pharmaceutically acceptable salt thereof, wherein B is targeting ligand, D is a drug, x is an integer from 1-5 and L is a linker ([0028]). Endocyte further teaches the targeting ligand is a folate receptor binding ligand or a folate including the folate group disclosed in the instant application claim 1 ([0038]-[0039], and [0041]). Endocyte teaches that these conjugates can be contained in pharmaceutical compositions including other therapeutically active compounds and/or one or more of carriers, diluents, excipients, and the like ([0006]). Endocyte further teaches the pharmaceutical composition is a dosage form for parenteral administration ([0310] “the compounds and compositions described herein may be administered in unit dosage forms and/or formulations” and [0312], “Illustrative routes for parenteral administration include…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the pharmaceutical composition taught by Leamon, Ganapathi, Ma and Jansen in a parental dosage form as taught by Endocyte. A skilled artesian would have been motivated to make this combination in order to leverage the known benefits of TLR7 (Ma et al, abstract) with those of targeted conjugate therapy (Leamon et al page 1137, right column, paragraph 2) in a form that could be delivered to a patient using known administration routes (Endocyte, [0006]).

Regarding claim 8, Leamon, Ganapathi, Ma, Jansen, and Endocyte teach the pharmaceutical composition of claim 7 as discussed above.
Endocyte further teaches the parenteral dosage is in a form where routes for administration include subcutaneous, intramuscular, intraperitoneal, or intravenous administration ([0312]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Leamon, C. and J. A. Reddy (2004) Folate-targeted chemotherapy Advanced Drug Delivery Reviews 56(8); 1127-1141 in view of Ganapathi, L. et al (2015) The Imidazoquinoline Toll-Like Receptor-7/8 Agonist Hybrid-2 Potently Induces Cytokine Production by Human Newborn and Adult Leukocytes PLoS ONE 10(8); 1-12, Ma, F. et al (2010) The TLR7 agonists imiquimod and gardiquimod improve DC-based immunotherapy for melanoma in mice Cellular and Molecular Immunology 7; 381-388 and Jansen, G., and G.J. Peters (2015) Novel insights in folate receptors and transporters: implications for disease and treatment of immune diseases and cancer Pteridines 26(2): 41-53. Published online 21 APR 2015 as applied to claim 1 above in further view of Dudek, A et al (2007) First in Human Phase 1 Trial of 852A, a Novel Systemic Toll-like Receptor 7 agonist, to Activate Immune Reponses in Patients with Advanced Cancer Cancer Therapy: Clinical 13(23); 7119 - 7125.
Leamon, Ganapathi, Ma, and Jansen teach the pharmaceutical composition of claim 1 as discussed above, however, do not disclose that the compound is present in an amount from about 0.5 mg/m2 to about 6.0 mg/m2. 
Dudek presents the findings of a human phase 1 trial of the Toll-like receptor 7 agonist 852A, a small-molecule imidazoquinoline, in patients with advanced cancer (abstract, purpose). The goal of the trial was to determine the tolerated dose, pharmacokinetics, pharmacodynamics, and immunologic effects in humans (abstract, purpose). Dose levels were trialed between 0.15 mg/m2 and 2.0 mg/m2 with a maximum tolerated dose determined to be 1.2 mg/m2 with higher doses limited by fatigue and constitutional symptoms (abstract, results). These were determined to be effective doses in disease stabilization and Dudek state that “our clinical experience provides promising evidence that systemic TLR agonists may play a therapeutic role against cancer” (page 7124, right column, paragraph 4).  Doses of 0.15 mg/m2 to 1.2 mg/m2 used by Dudek to treat advanced cancer overlap with the range of about 0.5 mg/m2 to about 6.0 mg/m2 disclosed in the instant application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered the pharmaceutical composition taught Leamon, Ganapathi, Ma, and Jansen at the dosages taught by Dudek. One of ordinary skill in the art would have been motivated to make this adaptation in order to leverage the known benefits of TLR7 (Ma, abstract) at dosage strengths which have been shown to be clinically effective (Dudek, page 7124, right column, paragraph 4). Based on this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 

Response to Arguments
Applicant's arguments filed 06 July 2022 have been fully considered but they are not persuasive. 
In regards to claim 1, applicant argues that even when combined, the references of Leamon, Ganapathi, and Ma would not motivate one of ordinary skill in the art to make the claimed pharmaceutical compositions because there would not have been a reasonable expectation of success in treating folate receptor negative cancers with such compositions (remarks, page 3, paragraph 1 under “Response to the Rejection of Claims Under § 103”). 
Applicant argues that at the time that the invention was made, it was known that only patients receiving folate conjugates for FR-positive (FR+) tumors achieved positive outcomes. Applicant refers to the reference Assaraf, Y.G., et al., Drug Resistance Update 17:89-95 (2014) to support this argument stating that in contrast, folate conjugates did not give positive outcomes for patients having FR-negative (FR-) tumors. Applicant states that Assaraf describes several clinical trials where the overall survival was determined for patients with various levels of folate receptor expression (FR++, FR+, and FR-) and that overall survival was 14.6 months, 11.6 months, and 2.7 months, respectively for these patients. Applicant also states that progression free survival for patients who were FR++ was 5.5 months and no benefit was observed for FR- patients. Based on this, applicant argues that at the time of the instant invention, the results reported by Assaraf would have discouraged treatment of FR-negative tumors by the administration of a folate receptor binding ligand attached to a drug selected for inhibiting or depleting myeloid-derived suppressor cells. Hence, those of ordinary skill in the art would not have been motivated to make the claimed pharmaceutical compositions as they would not have had a reasonable expectation of success in treating FR- cancers. (response, paragraph bridging pages 3 and 4). 
In response to applicant’s arguments regarding the referenced article by Assaraf, it is pointed out that Assaraf teaches that FRα is expressed on the surface of tumors while FRβ is expressed on placenta and white blood cells of myeloid linage, including activated macrophages (page 90, right column, paragraphs 3 and 4). The teachings of Assaraf demonstrate that FR-positive and FR-negative designated cancers reflect a measurement of the expression of FRα on the surface of the tumor cells and does not consider the expression of FRβ on cells of myeloid lineage (see Assaraf page 91, right column, paragraph 2; abstract). As Assaraf teaches the challenges of treating FR-negative cancers and the expression of FRβ on cells that are known to be capable of suppressing T-cell activity, inhibiting anti-tumor immunity, and regulating autoimmunity/inflammation, a skilled artesian would have been motivated to combine the teachings of the cited references, particularly in view of the newly cited article by Jansen, and target the FRβ receptor on MDSCs using folate receptor binding ligand conjugates which are specific for folate receptor β for the treatment of FR-negative cancers (as demonstrated to be feasible by the newly sited reference Jansen).
In the clinical trials discussed by Assaraf on page 93, which applicant pointed out as demonstrating that patients with FR-positive tumors had better outcomes than those with FR-negative tumors when treated with folate conjugates, Assaraf states that patients were categorized as FR++ when 100% of lesions were positive (all lesions), FR+ when 10%-90% of lesions were positive (at least one lesion positive but not all positive) or FR- when 0% of the lesions were positive (no lesions were positive) (see Assaraf, page 93, left column, paragraph 1). It is first noted that Assaraf is categorizing patients based on the expression of FR on lesions specifically and not speaking to the presence of FRβ expression on MDSCs. Furthermore, the studies described by Assaraf (on page 93, left column, paragraphs 1 and 2, specifically) were performed using 99mTc-etarfolatide and vintafolide, which Assaraf teaches target FRα (abstract, “99mTc-etarfolatide (90mTc-E20), is in development for use as a companion diagnostic with the FRα targeted folate conjugate, vintafolide (EC145)”). Because of this, the teachings by Assaraf that patients with FR-positive tumors, as identified by etarfolatide uptake, have better clinical outcomes than patients with FR-negative tumors when treated with vintafolide plays little role in the targeting of MDSCs using folate conjugates that target FRβ on cells of myeloid linage, such as macrophages (Assaraf, page 90, right column, paragraphs 3 and 4). 
Assaraf further teaches that the recent availability of the crystal structures of FRα and FRβ in complex with folates and antifolates forms a realistic basis for the rational design and implementation of novel FR-targeted drugs for the treatment of cancer and inflammatory diseases (page 94, left column, paragraph 3). Through these studies and teachings, Assaraf demonstrates the difficulties of treating FR-negative cancers and provides motivation to use FRβ to target MDSCs which is demonstrated to be feasible by Jansen. At no point does Assaraf discourage the treatment of FR-negative tumors by the administration of folate drug conjugates, particularly those that target FRβ, as the studies discussed regarding the use of folate drug conjugates use targeting ligands specific for FRα providing no data regarding MDSCs during treatment or the presence of FRβ expression.
The same is seen in the reference Leamon cited in the instant office action as teaching folic acid conjugates for the treatment of FR-positive cancers. In Leamon, cell studies were performed to test the cellular uptake and cytotoxicity of the folate conjugates using cells that were known to be FR-positive and FR-negative. While Leamon teaches that the conjugate was less toxic to the FR-negative cell lines versus the FR-positive cell lines (Leamon, page 1133, left column, paragraph 1), a skilled artesian would appreciate that these studies were performed in isolated cell lines and do not consider FRβ receptors that are found on MDSCs and macrophages which are known to elicit factors that may enhance tumor growth as taught by the newly incorporated reference, Jansen (Jansen, page 47, left column, paragraph 2). Furthermore, Jansen teaches that “the notion that activated macrophages and MDSC express functional FRβ makes them attractive targets for small-molecule (antifolate) targeting or immunotherapy approaches” (page 47, left column, paragraph 2) and teaches scenarios in which FRβ was targeted on macrophages with success (page 47, right column, paragraphs 3 and 4). The teachings of Jansen would motivate a skilled artesian to use the folate receptor conjugate in a pharmaceutical composition to target MDSCs and macrophages for the treatment of cancer as they would recognize that the FR-negative cancers taught by Assaraf and Leamon are speaking only to the status of the cancer cell itself and the expression of FRα on the cancer cell and not to the expression of FRβ on the MDSCs and macrophages. Furthermore, the teachings of Jansen would provide a skilled artesian with a reasonable expectation of success in treating FR-negative cancers that have FRβ expressing MDSCs and Macrophages as Jansen teaches multiple scenarios in which macrophages were successfully targeted using FRβ antibodies and folic acid conjugates. 

In regards to the rejection of claims 2, 7, and 8 under 35 USC 103, applicant states that claim 2 is presently canceled and that claim 1 is now directed to a pharmaceutical composition comprising the claimed compound in an effective amount to treat folate receptor negative cancer (remarks, page 4, paragraph 4). Applicant argues that while Endocyte discloses that folate conjugates can be “contained in pharmaceutical compositions”, such a disclosure combined with the disclosures of Ganapathi, Leamon and Ma would not have motivated those of ordinary skill in the art to make the claimed pharmaceutical composition in view of the teachings of Assaraf that folate conjugates are ineffective in treating FR- tumors. Applicant argues that the addition of Endocyte would not have motivated a skilled artesian to make the claimed pharmaceutical composition and do not remedy the deficiencies of Ganapathi, Leamon, and Ma, either alone or in combination (remarks, page 4, paragraph 5). 
Applicant’s arguments regarding Assaraf and the treatment of FR-negative tumors were not found to be persuasive for the reasons discussed above, therefore, Endocyte is not needed to remedy a deficiency of the cited teachings. In the instant office action the reference of Endocyte is introduced to demonstrate that folate conjugates in parental dosage forms (claim 6), including those listed in claim 7, were known in the art prior to the effective filing date of the claimed invention. As these dosage forms were known in the art the additional limitations added by these claims would have been obvious to a skilled artesian.

In regards to the rejection of claim 6, applicant argues that claim 6 is now dependent on claim 1 and, as previously discussed, claim 1 is non-obvious over Ganapathi in view of Leamon and Ma (remarks, page 5, paragraph 1). Applicant argues that Dudek, which is relied on for its disclosure of a tolerated dose in a human phase 1 trial of the Toll-like receptor 7 agonist 852A, this teaching combined with the disclosures of Ganapathi, Leamon, Ma, and Endocyte would not have motivated those of ordinary skill in the art to make the claimed pharmaceutical composition in view of the teachings of Assaraf that folate conjugates are ineffective in treating FR- tumors. Applicant argues that the addition of Dudek does not remedy the deficiencies of Ganapathi, Leamon, Ma, and Endocyte either alone or in combination (remarks, page 5, paragraph 2).
Applicant’s arguments regarding Assaraf and the treatment of FR-negative tumors were not found to be persuasive for the reasons discussed above, therefore, Dudek is not needed to remedy a deficiency of the cited teachings. Dudek is introduced in the instant action to demonstrate that dosages of TLR7 agonists were known in the prior art. As these dosages have been previously studied and demonstrated to be clinically effective, it would have been obvious to one of ordinary skill in the art to use these dosages with the folate-drug conjugate taught by Leamon, Ganapathi, Ma and Jansen.





Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure including:

 Wang, J., et al (2015) Effect of TLR agonists on the differentiation and function of human monocytic myeloid derived suppressor cells J. Immunol. 194(9); 4215-4221.
Wang teaches that tumors persist by occupying immunosuppressive microenvironments that inhibit the activity of tumoricidal T and NK cells and that monocytic myeloid derived suppressor cells (mMDSCs) are an important component to the immunosuppressive milieu. Wang further teaches that the suppressive activity of mMDSCs can be reversed by treatment with TLR 7/8 agonists which induce human mMDSCs to differentiate in to tumoricidal M1-like macrophages. In contrast, agonists targeting TLR 1/2 cause mMDSC to mature into immunosuppressive M2-like macrophages. 

Lynn, R. C., et al (2015) Targeting of folate receptor b on acute myeloid leukemia blasts with chimeric antigen receptor–expressing T cells Blood 125(22); 3466-3476. Lynn studied FRβ targeting therapies using CAR T-cells which were demonstrated as a promising treatment for CAR T cell therapy of myeloid leukemia (abstract). Lynn teaches that FRα is expressed on epithelial tissues, whereas FRβ is primarily found on myeloid-lineage hematopoietic cells and that with 70% of primary AML patient tumors expressing FRβ it is an attractive target for therapy (page 3466, right column, paragraph 1). 

Narasimhan, B., et al (2016) Rational Design of Targeted Next-Generation Carriers for Drug and Vaccine Delivery Annual Review of Biomedical Engineering 18; 25-49. Narasimhan teaches that pattern recognition receptors including Toll-like receptors and folate receptors have attracted interest due to their ability to endocytose their ligands or initiate signaling pathways that influence the immune response (abstract). Narasimhan teaches novel technologies to engage these receptors including recombinant antibodies, adoptive immunotherapy, chemically modified antigens, and drug delivery vehicles (abstract). In their review, Narasimhan teaches that folate receptors are upregulated in tumor cells and activated macrophages providing opportunities for targeted delivery of cancer therapeutics  which would help maximize drug concentration in specific tissues while avoiding a systemic response, thereby reducing toxicity (page 26, paragraph 1). Narasimhan further teaches folate receptors FRα, expressed in tumor cells, and FRβ expressed in activated macrophages (page 28, table 1, last row). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647